Citation Nr: 1136646	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-30 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  What evaluation is warranted for erectile dysfunction?

2.  Entitlement to service connection for residuals of a stroke as secondary to lumbar spondylosis, spondylolisthesis, and degenerative joint disease.

3.  What evaluation is warranted for lumbar spondylosis, spondylolisthesis, and degenerative joint disease from November 30, 2005, to November 14, 2007?

4.  What evaluation is warranted for lumbar spondylosis, spondylolisthesis, and degenerative joint disease from January 1, 2008, to February 22, 2009?

5.  What evaluation is warranted for lumbar spondylosis, spondylolisthesis, and degenerative joint disease since February 23, 2009?

6.  What evaluation is warranted for left S1 sensory radiculopathy from March 8, 2008, to September 29, 2008?

7.  What evaluation is warranted for left S1 sensory radiculopathy from September 30, 2008, to February 22, 2009?

8.  What evaluation is warranted for left S1 sensory radiculopathy since February 23, 2009?

9.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to October 1968. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2008, the RO granted entitlement to service connection for left S1 sensory radiculopathy effective March 8, 2008, and assigned a 10 percent disability rating.  On September 30, 2008, the RO received a statement from the Veteran that it interpreted a new claim for an increased rating for left S1 sensory radiculopathy.  The Board, however, interprets the September 2008 statement as a notice of disagreement with the initial assignment of a 10 percent disability rating.  In July 2010, the RO issued a Statement of the Case, and later in July 2010, the RO received a VA Form 9.  Thus, the Veteran perfected the appeal of the initial assignment of the 10 percent disability rating.  

The issues of entitlement to service connection for depression and a right leg neurological disorder, each claimed as secondary to service-connected disabilities; and entitlement to service connection for bilateral hearing loss and tinnitus, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues concerning what evaluations are warranted for lumbar spondylosis, spondylolisthesis, and degenerative joint disease and left S1 sensory radiculopathy since February 23, 2009; and entitlement to a total disability rating based on individual unemployability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On July 25, 2011, prior to the promulgation of a decision in the appeal, the Veteran filed a request to withdraw the issues of concerning entitlement to an increased rating for erectile dysfunction, and entitlement to service connection for residuals of a stroke as secondary to lumbar spondylosis, spondylolisthesis, and degenerative joint disease.

2.  From November 30, 2005, to November 14, 2007, lumbar spondylosis, spondylolisthesis, and degenerative joint disease was not productive of either thoracolumbar forward flexion to 30 degrees of less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during any 12 month term during this period.

3.  From January 1, 2008, to February 22, 2009, lumbar spondylosis, spondylolisthesis, and degenerative joint disease was not productive of unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during any 12 month term during this period.

4.  From March 8, to September 29, 2008, left S1 sensory radiculopathy was productive of not more than moderate impairment.

5.  From September 30, 2008, to February 22, 2009, left S1 sensory radiculopathy was not productive of moderately severe impairment.


CONCLUSIONS OF LAW

1.  The criteria to withdraw an appeal to the issue of what evaluation is warranted for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria to withdraw an appeal to the issue of entitlement to service connection for residuals of a stroke as secondary to lumbar spondylosis, spondylolisthesis, and degenerative joint disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  From November 30, 2005, to November 14, 2007, lumbar spondylosis, spondylolisthesis, and degenerative joint disease did not meet the criteria for an evaluation greater than 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2011).

4.  From January 1, 2008, to February 22, 2009, lumbar spondylosis, spondylolisthesis, and degenerative joint disease did not meet the criteria for an evaluation greater than 40 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5242, 5243.

5.  From March 8, 2008, to September 29, 2008, left S1 sensory radiculopathy met the criteria for a 20 percent evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.71a, Diagnostic Codes 8520 (2011).

6.  From September 30, 2008, to February 22, 2009, left S1 sensory radiculopathy did not met the criteria for an evaluation greater than 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.71a, Diagnostic Codes 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

What evaluation is warranted for erectile dysfunction

Entitlement to service connection for residuals of a stroke secondary to lumbar spondylosis, spondylolisthesis, and degenerative joint disease

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id.  

In the present case, the appellant withdrew his appeal concerning these issues at a July 2011 hearing before the undersigned.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals concerning what evaluation is warranted for erectile dysfunction, and entitlement to service connection for residuals of a stroke secondary to lumbar spondylosis, spondylolisthesis, and degenerative joint disease.  These appeals are dismissed.

All increased rating claims

Veterans Claims Assistance Act
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The RO obtained VA and private treatment records and afforded him VA examinations in 2007 and 2008.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
 
What evaluation is warranted for lumbar spondylosis, spondylolisthesis, and degenerative joint disease from November 30, 2005, to November 14, 2007

What evaluation is warranted for lumbar spondylosis, spondylolisthesis, and degenerative joint disease from January 1, 2008, to February 22, 2009

Governing law and regulations

The provisions of 38 C.F.R. § 4.71a, provide a general rating formula for diseases and injuries of the spine.  Under this formula a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Note (1): VA evaluates any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension is from zero to 30 degrees, left and right lateral flexion are from zero to 30 degrees, and left and right lateral rotation are from zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range thoracolumbar spine motion is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

The rating schedule further provides that an intervertebral disc syndrome (preoperatively or postoperatively) is rated under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011), a 60 percent is in order for an Intervertebral Disc Syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is assigned when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a 20 percent rating is assigned when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Analysis

In a January 2007 rating decision, the RO granted entitlement to service connection for lumbar spondylosis, spondylolisthesis, and degenerative joint disease, effective from November 30, 2005, and assigned a 20 percent disability rating.  In an August 2008 rating decision, the RO assigned a temporary 100 percent disability rating effective from November 15, to December 31, 2007, for lumbar spondylosis, spondylolisthesis, and degenerative joint disease, and a 20 percent disability rating effective January 1, 2008.  In a July 2010 rating decision, the RO assigned a 40 percent disability rating for lumbar spondylosis, spondylolisthesis, and degenerative joint disease effective January 1, 2008.

A review of the VA and private treatment records and the January 2007 VA examination report shows that from November 30, 2005, to November 14, 2007, the Veteran's lumbar spondylosis, spondylolisthesis, and degenerative joint disease was not productive of thoracolumbar forward flexion less than 30 degrees, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during any 12 month term.  

Specifically, at a January 2007 VA compensation examination, lumbar flexion was to 64 degrees albeit with pain.  The January 2007 VA examination report showed no evidence of ankylosis of the entire thoracolumbar spine.  The appellant was able to extend, laterally flex, and rotate his lumbar spine.  At the January 2007 VA examination, the Veteran denied any incapacitating episodes requiring prescribed bed rest.  The Board notes that Dr. Bass submitted a statement in August 2011 indicating that he would have prescribed six to eight weeks of bed rest for the Veteran's lumbar disorder over the prior 12 months, i.e., from August 2010 to August 2011.  Thus, this statement does not pertain the appellant's level of disability during the period from November 30, 2005, to November 14, 2007.

A review of the VA and private treatment records and the March 2008 VA examination report shows that between January 1, 2008 and February 22, 2009, the Veteran's lumbar spondylosis, spondylolisthesis, and degenerative joint disease was not productive of unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

Specifically, at the March 2008 VA examination, the Veteran could flex, extend, laterally flex in right and left directions, and bilaterally rotate his lumbar spine.  Thus, there was no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  At the March 2008 VA examination, the appellant denied any incapacitating episodes with physician-prescribed bed rest in the past 12 months.  Again, Dr. Bass' August 2011 statement regarding the need for bed rest pertains to the period between August 2010 and August 2011.  Thus, it does not pertain the claimant's level of disability during the period from January 1, 2008, to February 22, 2009.

The Board has considered the holding in  DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that schedular evaluations in excess of 20 and 40 percent are not warranted.  In this respect, under the general rating formula for diseases and injuries of the spine the criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  Moreover, for the period from January 1, 2008, to February 22, 2009, because the maximum schedular disability evaluation of 40 percent based on limitation of motion as opposed to ankylosis had been granted for the lumbar disorder, DeLuca considerations are inapplicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The symptoms presented by the claimant's lumbar spondylosis, spondylolisthesis, and degenerative joint disease, such as limitation of motion, are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence that this disorder between November 30, 2005, and November 14, 2007, necessitated frequent hospitalization, or that the disability alone caused a marked interference with employment.  While the Veteran reported at the January 2007 VA examination that his lumbar disorder affected his performance at the post office because he was not able to finish in the allotted time even though he worked thru his lunch break, the evidence presented by the appellant does not, in and of itself, show that any employment interference due to the lumbar disorder alone has caused impairment with employment over and above that contemplated in the assigned 20 percent schedular rating from November 30, 2005, to November 14, 2007.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.)  Thus, the Board finds no evidence to indicate referral for extraschedular consideration for the period from November 30, 2005, to November 14, 2007.  

As for the period from January 1, 2008, to February 22, 2009, the Board will not review the claim for extraschedular consideration at this time because the Veteran in December 2007 informally raised the issue of entitlement to a total disability rating based on individual unemployability.

As such, entitlement to higher schedular ratings is denied.  In reaching this determination, the Board acknowledges that VA is required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the appellant's claims of entitlement to increased ratings for lumbar spondylosis, spondylolisthesis, and degenerative joint disease.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The appeal is denied.


What evaluation is warranted for left S1 sensory radiculopathy from March 8, 2008, to February 22, 2009

Governing law and regulations

The peripheral nerve rating criteria rate paralysis and incomplete paralysis of the peripheral nerves.  See 38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Diagnostic Code 8520 rates neuropathy associated with the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires evidence of complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).  The guiding standard, as set forth above, is how the symptoms compare to complete paralysis.


Analysis

At the July 2011 Board videoconference before the undersigned the representative argued that 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2011), the code for external popliteal nerve (common peroneal),  was the most appropriate code for rating the Veteran's radiculopathy because of the alleged current present of absent dorsiflexion and foot drop.  Hearing transcript, page 5.  Foot drop, however, is a symptom of both sciatic and external popliteal nerve paralysis.  Also, the diagnosis is S1 sensory radiculopathy, and there is no competent medical evidence showing involvement of the left external popliteal nerve.  Hence, the Board finds that the Diagnostic Code governing sciatic nerve involvement is most appropriate. 

A review of VA and private treatment records and March and August 2008 VA examination reports show that from March 8, 2008, to September 29, 2008, left S1 sensory radiculopathy was productive of moderate impairment, but not moderately severe impairment.

The March 2008 VA examination report shows that there was normal bulk and tone.  Left lower extremity muscle group strength was 4/5 due to break-away pain.  Deep tendon reflexes were 2+ and symmetric throughout the left leg, and there was diminished light touch in the left S1 distribution.  Private physical therapy records from March to August 2008 reveal that manual muscle testing of the left lower extremity showed muscle strength was 3+ to 4-/5 throughout.  The Achilles tendon (S1) reflex was diminished and 1+ on the left, and that light touch sensation was diminished on the left.  The August 2008 VA examination report reflects that only abnormality on physical examination was a sensory defect in the distribution of the left S1 dermatome.  

A January 2009 private treatment record reveals left leg weakness.  

Significantly at no time was evidence of muscle atrophy demonstrated, much less marked atrophy.  There was no evidence that the left foot dangled or dropped.  Active movement of the muscles below the knee was possible.  While the Veteran testified at the Board hearing that he has been told that he has foot drop (hearing transcript, page 6), and Dr. Bass in an August 2011 statement indicated that the appellant at that time had absent left dorsiflexion and left foot drop, the medical evidence for the period from March 8, 2008, to February 22, 2009, does not show absent left dorsiflexion or left foot drop.

The provisions of DeLuca do not apply to this disorder since it is neurological and not musculoskeletal in nature.  See 38 C.F.R. §§ 4.40, 4.45.  

The Board will not review the claims for extraschedular consideration at this time because the Veteran in December 2007 informally raised the issue of entitlement to a total disability rating based on individual unemployability prior to the effective date of the grant of service connection for left S1 sensory radiculopathy.

As such, entitlement to a higher rating for left S1 sensory radiculopathy from September 30, 2008, to February 22, 2009, is denied.  In reaching this determination, the Board acknowledges that VA is required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the appellant's claim for an increased rating for left S1 sensory radiculopathy from September 30, 2008, to February 22, 2009.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The appeal of the claim of what evaluation is warranted for left S1 sensory radiculopathy from September 30, 2008, to February 22, 2009, is denied.


ORDER

The issue concerning what evaluation is warranted for erectile dysfunction is dismissed.

The issue concerning entitlement to service connection for residuals of a stroke secondary to lumbar spondylosis, spondylolisthesis, and degenerative joint disease is dismissed.

Entitlement to an evaluation in excess of 20 percent for lumbar spondylosis, spondylolisthesis, and degenerative joint disease from November 30, 2005, to November 14, 2007, is denied.

Entitlement to an evaluation in excess of 40 percent for lumbar spondylosis, spondylolisthesis, and degenerative joint disease from January 1, 2008, to February 22, 2009, is denied.

A 20 percent evaluation, but not higher, is granted for the term from March 8, to September 29, 2008, for left S1 sensory radiculopathy, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for left S1 sensory radiculopathy from September 30, 2008, to February 22, 2009, is denied.


REMAND

In a February 2010 statement, the Veteran reported that he still receives treatment from Dr. Bass.  That doctor submitted statements dated in August 2011.  The RO, however, last received Dr. Bass's records in June 2010.  The RO must obtain all records from Dr. Bass since June 2010.  

In March 2009, the Veteran authorized the release of records from Proaxis Therapy for treatment starting on February 23, 2009.  Though the RO obtained records from that facility dated in 2008, the RO did not attempt to obtain any records from that facility since February 23, 2009.  The RO must obtain all records from Proaxis Therapy since February 23, 2009.  

The Veteran has been receiving treatment at the Asheville VA Medical Center and the Rutherford County VA community-based outpatient clinic.  The RO last obtained records from those facilities in May 2010.  The RO must obtain records from those facilities since May 2010.  

The Veteran testified that he receives a civil service disability retirement based on his service with the United States Postal Service.  Hearing transcript, pages 9-10.  In light of that testimony and the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders  the RO must contact the Office of Personnel Management or, if applicable, the United States Postal Service in an attempt to obtain all medical records pertaining the grant of disability retirement benefits to the appellant.

Given the evidence of foot drop and Dr. Bass' August 2011 statement that he would have prescribed six to eight weeks of bed rest for the Veteran's lumbar disorder for the prior 12 months, another VA examination is necessary.

As stated above, the issues of entitlement to service connection for depression and right leg neurological disorder, each secondary to service-connected disabilities, and entitlement to service connection for bilateral hearing loss and tinnitus have been raised.  In January 2009 and at the July 2011 hearing (see hearing transcript, page 13), the appellant raised the issues of entitlement to service connection for depression and right leg neurological disorder secondary to service-connected disabilities, respectively.  In December 2010 and April 2011, the Veteran raised the issues of entitlement to service connection for hearing loss and tinnitus, respectively.  

In light of the above, appellate review of the Veteran's claim of entitlement to a total disability rating based on individual unemployability must be deferred because the above-mentioned issues are inextricably intertwined and must first be addressed by the RO.  Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain all records pertaining to treatment of the Veteran from the Asheville VA Medical Center and the Rutherford County VA community-based outpatient clinic since May 2010; from Dr. Bass since June 2010; and from Proaxis Therapy since February 23, 2009.  If the appellant identifies additional treatment records dating since February 2010 that have yet to be secured those records should be secured as well.  Any such records should be associated with the appellant's VA claims folder.  If the RO cannot locate identified Federal records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO must contact the Office of Personnel Management or, if applicable, the United States Postal Service in an attempt to obtain all medical records pertaining the Veteran's receipt of disability retirement benefits.  Any such records should be associated with the appellant's VA claims folder.  If the RO cannot locate such Federal records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the RO must then adjudicate the claims of entitlement to service connection for depression and right leg neurological disorder, each claimed as secondary to service-connected disabilities; entitlement to service connection for bilateral hearing loss and tinnitus; as well as any other claim that the appellant presents for service connection.  The Veteran is hereby informed that the Board will only exercise appellate jurisdiction over any new claim of entitlement to service connection if he perfects a timely appeal.

4.  The Veteran should then be afforded a VA neurological examination by a physician.  The claims folder and a copy of this REMAND must be made available to the examiner.  In accordance with the latest AMIE worksheets for rating thoracolumbar and peripheral nerve disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to lumbar spondylosis, spondylolisthesis, and degenerative joint disease; and left S1 sensory radiculopathy.  The physician must describe any evidence of muscle atrophy, foot dangling and/or dropping, any lack of active muscle movement below the knee, and any evidence of weakened or lost knee flexion due to left S1 sensory radiculopathy.    

The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's left S1 sensory radiculopathy is manifested by loss of use of the left foot that exists when no effective function remains other than that which would equally be served by an amputation stump at the site of election below the left knee with use of a suitable prosthetic appliance.

The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran is unable to obtain and retain substantially gainful employment solely due to his service-connected disabilities.  (The examiner should be aware that the RO may have granted additional service connection claims after the date of this remand.  If so, the examiner must take that fact and those service connected disorders into consideration.)  At the time of this decision the Veteran was service connected for lumbar spondylosis, spondylolisthesis, and degenerative joint disease; left lower extremity radiculopathy; and for erectile dysfunction. 

A complete rationale for any opinion offered must be provided.  

5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

6.  After the development requested is completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

7.  Thereafter, the RO must undertake any additional development necessary based on the additional evidence of record and must readjudicate the remaining claims on appeal.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


